Dismissed and Memorandum Opinion filed March 17, 2005








Dismissed and Memorandum Opinion filed March 17, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00051-CV
____________
 
TEXAS INFINITY
BROADCASTING, L.P, Appellant
 
V.
 
C. PALLILO, Appellee
 

 
On Appeal from the
157th District Court
 Harris County, Texas
Trial Court Cause No.  04‑67082
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 23, 2004.
On February 18, 2005, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.
 The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 17, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.